Case 0:20-cv-60416-AMC Document 110-15 Entered on FLSD Docket 08/13/2021 Page 1 of 9




                      EXHIBIT 109
Case 0:20-cv-60416-AMC Document 110-15 Entered on FLSD Docket 08/13/2021 Page 2 of 9
Case 0:20-cv-60416-AMC Document 110-15 Entered on FLSD Docket 08/13/2021 Page 3 of 9
Case 0:20-cv-60416-AMC Document 110-15 Entered on FLSD Docket 08/13/2021 Page 4 of 9
Case 0:20-cv-60416-AMC Document 110-15 Entered on FLSD Docket 08/13/2021 Page 5 of 9
Case 0:20-cv-60416-AMC Document 110-15 Entered on FLSD Docket 08/13/2021 Page 6 of 9
Case 0:20-cv-60416-AMC Document 110-15 Entered on FLSD Docket 08/13/2021 Page 7 of 9
Case 0:20-cv-60416-AMC Document 110-15 Entered on FLSD Docket 08/13/2021 Page 8 of 9
Case 0:20-cv-60416-AMC Document 110-15 Entered on FLSD Docket 08/13/2021 Page 9 of 9
